In an action for a judgment declaring a certain amendment to the Zoning Ordinance of the Town of Southold to be invalid, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered December 10, 1975, which, after a nonjury trial, dismissed the complaint. Judgment modified, on the law, by deleting the provision which dismissed the complaint and substituting therefor a provision that the amendment to the Zoning Ordinance of the Town of Southold, which rezoned the property of defendant Bruce A. Norris from "A” Residential-Agricultural to "M” Light Multiple Residence, is valid in all respects. As so modified, judgment affirmed, with one bill of costs jointly to respondents, on the opinion of Mr. Justice Lipetz at Special Term. While we agree with the reasoning and result of the decision of the Special Term, the proper disposition of an action for a declaratory judgment is the malting of an appropriate declaration, rather than dismissal of the complaint (see CPLR 3001; Lanza v Wagner, 11 NY2d 317, 334; Liberty Coaches v Mobil Oil Corp., 51 AD2d 577). The judgment should be modified accordingly. Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.